Treat, D. J.
The deeds of Franeis Fournier and wife, January 16, 1830, to Denoyer, and of Denoyer to Fournier and wife, January 31, 1831, together with the deed of Fournier and wife to Denoyer, February 1, 1831, fully establish the operative effect of the deed of January 31,1831. The original deed contained, among other covenants to the grantors, a right of free access to the property during their lives for their own use, and bound Denoyer, the grantee, not to dispose of or convey said property to any person or persons whatsoever during the life-time of the grantors.
Without commenting on the fact that said deed was of personalty as well as realty, and of the restraint upon alienation thus contained, it is clear that the intent of the parties by the second deed was to *820restore to Fournier and wife all property by them previously conveyed to Denoyer as fully as Denoyer had acquired the same by the first deed. There remained in Fournier and wife under the first deed a sufficient interest in the property for a deed of release or relinquishment to operate upon. The conveyances were not between strangers, but inter parties, and therefore the rigid technical rules invoked do not obtain.
It seems that the subject-matter of the controversy underwent review by the supreme court of Missouri, (15 Mo. 160,) where the same conclusion was reached, but under a different state of pleadings, and resting on recognized principles of equity.
The case before this court being solely of law, it is rightfully contended that rules of equity cannot prevail. The case before the supreme court of Missouri did not require an analysis of the nice legal rules concerning conveyances by release, extinguishment, exchange, confirmation, etc. An examination of that class of cases will show that the omission of words of limitation in the second deed did not prevent the fee from passing back from Denoyer to Fournier and wife as fully as by the previous deed the same had passed from them to Denoyer. They had a life interest, and the recitals of the second deed express clearly the intent to restore the parties to their former rights of property, discharged from covenants, as fully as if the first deed with its covenants had never been executed.
Judgment for plaintiff. Damages, eight dollars; monthly rent, three dollars.